Citation Nr: 1708726	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-20 782	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

The Veteran was scheduled for a videoconference Board hearing in August 2016; however, in August 2016 correspondence he requested to reschedule the hearing, and then subsequently, also in August 2016, he requested to withdraw his request for a hearing.  (See August 16, 2016 VA Form 21-4138).  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1966 to August 1970.

2.  On August 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, via his representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  (See August 16, 2016 VA Form 21-4138.)  

Withdrawal of an appeal is only effective where withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Board finds that the August 2016 withdrawal was explicit and unambiguous.  After identifying the issue as service connection for MS, the written statement noted "Veteran wants to withdraw appeal and cancel hearing."  The withdrawal was signed by the Veteran's accredited representative who noted in the statement that s/he had "[s]poke[n] to [the] Veteran."  S/he also noted that 38 C.F.R. § 3.307 required that multiple sclerosis be shown within 7 years of separation from service.  Thus, the Board finds the August 2016 withdrawal was done with a full understanding of the consequences of this action.  Significantly, there is nothing in the file from the Veteran filed after August 2016 which indicates otherwise.

When an appeal is withdrawn, the Board is under no obligation to further adjudicate the appeal.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist.").  In this case, the Veteran's national representative provided a written appellate brief in November 2016, which inexplicably included the statement "[t]here is no evidence that the Appellant has withdrawn his appeal."  This written brief was prepared several months after the August 2016 withdrawal was placed into the record by his local representative.  This November 2016 submission is of no legal effect because the Veteran had already expressed his wish to withdraw the appeal in writing, so effectively withdrew the appeal, which includes withdrawal of both the notice of disagreement and the substantive appeal.  Therefore, the national representative's statement, received over one year after notice of the rating decision cannot revive the withdrawn appeal and also cannot serve as a new notice of disagreement as to this issue. See 38 C.F.R. § 20.204(c).

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


